Citation Nr: 0206814	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for disabilities of the 
legs, back and feet.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

On March 4, 1998, the Board of Veterans' Appeals (Board) 
issued a decision denying as not well grounded the veteran's 
claim for service connection for disabilities of the legs, 
back and feet.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court), and, in a February 2001 order, the Court 
vacated the Board's March 4, 1998, decision and REMANDED the 
case to the Board for proceedings consistent with the order.  

One of the matters raised in the Court order was the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA], which eliminated the well-grounded-claim requirement 
and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  This liberalizing law is applicable to this 
appeal since it was enacted during the pendency of the 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).   


REMAND

Following the Court's February 2001 order REMANDING the case 
back to the Board for consideration of the VCAA and 
readjudication, the veteran's attorney requested (in February 
2001) that a hearing be scheduled concerning the matter on 
appeal.  He reiterated this request in a letter dated in 
April 2001.  In October 2001, he clarified that the veteran's 
choice for a hearing was before a traveling member of the 
Board at the Togus Regional Office.

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, the veteran must be provided an opportunity 
to attend a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He and his attorney 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




